Exhibit 10.9

 

[g145352mq01i001.jpg]

ED & F MAN TREASURY MANAGEMENT plc

 

28th May 2009

 

Mr T Masilla

Westway Group, Inc

365 Canal Street

Suite 2900

New Orleans

LA 70130

USA

 

Dear Tom

 

In accordance with our existing practices with you, this letter sets out the
basis upon which ED&F Man Treasury Management plc (“MTM”) makes available until
31st August 2009 the following facilities to Westway Group and its subsidiaries
:

 

a)              a foreign exchange facility;

 

b)             an overdraft facility in foreign currencies; and

 

c)              a facility for standby and documentary letters of credit, bonds
and guarantees (“Contingent Liabilities”)

 

a) The foreign exchange facility

 

Westway Group, Inc and its subsidiaries may request MTM to transact foreign
exchange contracts for both spot and forward delivery up to 180 days from the
date of the contract for the sale or purchase of any freely convertible
currency.  You will benefit from the same rate as MTM is given by the bank which
is used to hedge each foreign exchange contract. The net marked to market
exposure limit will be US$1,000,000, to be calculated by MTM.  Should you exceed
the exposure limit, you will pay the necessary margin in cash to reduce the
exposure to within the limit.  The foreign exchange contracts will be settled
via your overdraft facility in foreign currencies.  You hereby agree to check
all confirmations sent to you within one day of receipt of such confirmations. 
You will notify any discrepancies to Treasury Operations immediately and your
failure to do so will be at your risk.  Treasury Operations will only accept
payment instructions from you which are duly authorised in accordance with your
signature mandates.

 

--------------------------------------------------------------------------------


 

b) Overdraft facility in foreign currencies

 

Westway Group, Inc and its subsidiaries may borrow up to an aggregate limit of
the equivalent of US$5,000,000 in various currencies by overdrawing your current
accounts with MTM, by way of your issuing a payment instruction in accordance
with our existing practices.  Interest on such accounts will be charged at the
one month LIBOR rate plus 3.5%, fixed daily.  This is the same charging
mechanism as you have benefitted from historically.  The outstanding amounts
under this overdraft facility will be payable on demand.

 

For deposits of any kind, you will be paid interest based on LIBOR.  Interest
will be credited by MTM on a monthly basis, and calculated on a 365 day year for
Sterling deposits, and a 360 day year for deposits in other currencies.

 

c) The contingent liability facility

 

Subject to MTM having available credit facilities over and above those required
for its own business, MTM will request its banks to issue contingent liabilities
on their terms and conditions in the name of Westway Group, Inc or any of its
subsidiaries, but under the risk and responsibility of MTM in relation to the
banks we use to issue such instruments.  Requests to issue contingent
liabilities must be signed in accordance with your signature mandate.  Please
sign and return the attached General Counter Indemnity which will cover any
instruments outstanding at today’s date, and any instruments we agree to issue
on your behalf in the future.  You will be charged fees of 2% per annum, payable
monthly on such contingent liabilities, or such higher amounts as MTM may itself
have to pay to its banks.

 

MTM shall be entitled to terminate or suspend any of the above arrangements
following any default by Westway Group, Inc and/or any of its subsidiaries in
respect of any of these arrangements or the Interim Facility Agreement dated
28th May 2009.

 

Please sign the attached list of outstanding current account balances, foreign
exchange contracts and contingent liabilities to signify that you accept
responsibility for their due and prompt performance.

 

This letter is hereby designated a Finance Document under the Facility Agreement
for US$100,000,000 dated 28th May 2009 between Westway Group, Inc, Westway
Holdings Netherlands BV as borrowers, Westway Group, Inc as guarantor, and ED&F
Man Treasury Management plc as lender.

 

--------------------------------------------------------------------------------


 

Please sign and return the attached duplicate of this letter, the attached
General Counter-indemnity, and the attached outstanding liabilities in respect
of current account overdrafts, foreign exchange contracts and contingent
liabilities.

 

Yours sincerely

 

/s/ Molly W Harvey

 

Molly W Harvey

Director

 

ACCEPTED AND AGREED

For and on behalf of Westway Group, Inc and its subsidiaries

 

/s/ Thomas Masilla

 

Thomas Masilla

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXISTING CONTINGENT LIABILITIES as at 28th May 2009

WESTWAY GROUP, INC

 

1) Westway Terminals Nederland BV - EUR 1,487,672.00 Customs Bond, issued by
Fortis Bank, Amsterdam in favour of Belastingdienst Douane Noord - no expiry
date.

 

2) Westway Feeds Products Inc.- US$333,900.00 a Performance Bond issued by
Fortis Bank, London, in favour of Green Earth Fuels of Houston LLC - current
expiry date 20th June 2009.

 

Accepted for and on behalf of Westway Group, Inc

 

/s/ Thomas Masilla

 

Thomas Masilla

Chief Financial Officer

--------------------------------------------------------------------------------



 


GENERAL COUNTER INDEMNITY


 

TO:

 

E D & F Man Treasury Management plc

 

 

Cottons Centre, Hay’s Lane, London SE1 2QE address

 

WHEREAS

 

from time to time pursuant to and in accordance with the facility letter dated
28th May 2009 agreed between us we, Westway Group, Inc (the “Company”)  may
request and you may agree, on our behalf, and at our risk and responsibility in
our own name or in the name of our subsidiaries, to issue indemnities, standby
letters of credit, guarantees, bid bonds, performance bonds, advance payment
bonds or retention bonds and similar instruments (each an “Undertaking” and
together the “Undertakings” which expression includes any amendment or variation
thereto effected at our request);

 

NOW THEREFORE

 

In consideration of your issuing or procuring the issuing of any Undertaking
pursuant to our request we hereby agree as follows:

 

1.                                     To indemnify you and keep you indemnified
from and against all actions, proceedings, claims and demands which may be
brought or made against you and all losses, costs, charges, damages and expenses
(including all reasonable legal and other costs, charges and expenses you may
incur in connection with any Undertaking, or in enforcing or attempting to
enforce your rights under this Indemnity) which you may incur or sustain or for
which you may become liable by reason either directly or indirectly of you
having issued any Undertaking (the “Liabilities”) and to pay to you on demand
all payments, losses, costs, charges and expenses (including all reasonable
legal and other costs, charges and expenses you may incur in connection with any
Undertaking, or in enforcing or attempting to enforce your rights under this
Indemnity) made, incurred or sustained by you in consequence thereof or arising
therefrom together with interest thereon at your prevailing rate for the time
being for call money loans in the appropriate currency in the London Interbank
market from the date on which any Liability was first paid or incurred by you to
the date of actual payment thereof in full by us after as well as before
judgment.

 

2.                                     To further indemnify you against any loss
incurred by you as a result of any judgment or order being given or made for the
payment of any amount due hereunder and such judgment or order being expressed
in a currency other than that in which such amount is payable by us hereunder,
and as a result of any variation having occurred in rates of exchange between
the date at which such amount is converted into such other currency for the
purposes of such judgment or order and the date of actual payment pursuant
thereto. The foregoing indemnity shall constitute a separate and independent
obligation on our part and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.

 

3.                                     With respect to any Undertaking issued
pursuant to our request you are hereby irrevocably authorised and directed to
pay forthwith any sums which may be demanded of you from time to time and which
appear or purport on their face to be made in accordance with the terms of such
Undertaking and

 

--------------------------------------------------------------------------------


 

by or on behalf of the beneficiary of the relevant Undertaking up to the limit
of your liability under such Undertaking without any reference to or any
necessity for confirmation or verification on our part; provided always that in
the event that an Undertaking stipulates that a demand made upon you shall be
accompanied by any document or documents then such document or documents must
appear on its or their face to be in accordance with the terms of the
Undertaking.

 

4.                                     This Indemnity shall be a continuing
indemnity and shall extend to the ultimate balance of the Liabilities incurred
by you under or pursuant to the Undertakings. This Indemnity shall be in
addition to any other security held by you in respect of the Undertakings.

 

5.                                     All amounts payable by us hereunder shall
be paid to you in immediately available funds in the same currency stipulated in
the demand pursuant to which such payment is made at your office or such bank or
office as you may designate and made without set-off or counter-claim and free
and clear of all taxes and without any deduction whatsoever. If we are obliged
to make any such deduction we will pay such additional amounts as may be
necessary to ensure that you receive an amount equal to the full amount
demanded.

 

6.                                     You are to be at liberty, but not bound,
to resort for your own benefit to any other means of payment at any time and in
any order you think fit without thereby diminishing our liability hereunder and
you may enforce your rights under this Indemnity either for the payment of the
ultimate balance after resorting to other means of payment or for the balance
due at any time notwithstanding that other means of payment have not been
resorted to and in the latter case without entitling us to any benefit from such
other means of payment so long as any monies remain due or owing or payable
(whether actually or contingently) from or by us to you.

 

7.                                     This Indemnity shall be governed by and
construed in accordance with English law.  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Indemnity (including a dispute regarding the existence, validity or termination
of this Indemnity).

 

IN WITNESS whereof this Indemnity has been signed on behalf of the Company.

 

 

By:

/s/ Thomas Masilla

 

 

Thomas Masilla

 

Chief Financial Officer

 

 

 

 

28th May 2009

 

--------------------------------------------------------------------------------